Opinion issued December 15, 2011
     
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-11-00682-CR
 





















 

IN RE TEODORO ESCOBAR ROBLES, Relator
 
 

Original Proceeding on Petition for Writ of Mandamus
 
 

MEMORANDUM OPINION 1
 
By petition for writ of mandamus, relator, Teodore Escobar Robles,
seeks mandamus relief, complaining that the trial court has refused to rule on
his request for DNA testing.  The trial
court denied relator’s request for DNA testing on
August 2, 2011.
We DENY 
the petition for writ of mandamus.              
Per Curiam
 
Panel consists of Chief Justice Radack and Justices
Bland and Huddle.    
 
Do not publish. Tex.
R. App. P. 47.2(b).
 
       




1           The
underlying case is State v. Robles, No. 1161114 in the 248th District
Court of Harris County, Texas, the Hon. Joan Campbell, presiding.